Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147261(84)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant/Cross-Appellee,
  v                                                                SC: 147261
                                                                   COA: 307028
                                                                   Calhoun CC: 2011-001705-FC
  LEVON LEE BYNUM,
           Defendant-Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike plaintiff-appellant’s reply brief is
  considered and, in lieu of granting the motion, it is accepted for filing as defendant-
  appellee’s response to the reply brief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2014
         s0402
                                                                              Clerk